UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                           KERN, ALDYCIEWICZ, and MARTIN
                               Appellate Military Judges

                             UNITED STATES, Appellee
                                          v.
                       Private First Class CERION R. ALLEN
                           United States Army, Appellant

                                    ARMY 20120742

                         Headquarters, 82d Airborne Division
                Tara A. Osborn and Stephen E. Castlen , Military Judges
              Lieutenant Colonel Paul J. Cucuzzella, Staff Judge Advocate


For Appellant: Major Vincent T. Shuler, JA; Captain Robert H. Meek, JA.

For Appellee: Major Elisabeth A. Claus, JA.


                                    19 February 2014

                               ----------------------------------
                                SUMMARY DISPOSITION
                               ----------------------------------

Per curiam:

       Upon review of the entire record pursuant to Article 66(c), UCMJ, we note
that appellant was charged with and pleaded guilty to both attempted robbery and
attempted larceny (Specifications 1 and 2 of Charge I, respectively). He was also
charged with and pleaded guilty to conspiracy to commit larceny and conspiracy to
commit robbery (Specifications 1 and 2 of Charge II, respectively). * “Robbery is a
compound offense consisting of assault and larceny.” United States v. Cunningham,
19 C.M.R. 232, 233, 6 U.S.C.M.A. 106, 107 (C.M.A. 1955). “Offenses are
multiplicious if one is a lesser-included offense of the other.” United States v.
Palagar, 56 M.J. 294, 296 (C.A.A.F. 2002). As a matter of logic, both appellant’s



*
 On appeal, appellant personally challenged the attempted larceny and conspiracy to
commit larceny as multiplicious with the attempted robbery and conspiracy to
commit robbery, respectively. Appellant personally raised this issue pursuant to
United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982). His other personal
submissions lack merit.
ALLEN—ARMY 20120742

attempt to commit robbery and his conspiracy to commit robbery necessarily include
an attempt to commit larceny and a conspiracy to commit larceny, respectively.

       Accordingly, the findings of guilty of Specification 2 of Charge I and
Specification 1 of Charge II are set aside, and those specifications are dismissed .
The remaining findings of guilty are AFFIRMED. Although the military judge
varyingly used the terms “multiplicious for the purposes of sentencing” and
“unreasonable multiplication of charges for purposes of sentencing,” the record is
clear that the military judge only sentenced appellant for the grea ter offenses.
Considering the modified findings, we find the sentence as approved by the
convening authority is appropriate and is AFFIRMED. All rights, privileges, and
property, of which appellant has been deprived by virtue of that portion of the
findings set aside by this decision, are hereby ordered restored.


                                        FOR
                                        FOR THE
                                            THE COURT:
                                                COURT:




                                        MALCOLM H.
                                        MALCOLM     H. SQUIRES,
                                                       SQUIRES, JR.
                                                                JR.
                                        Clerk of Court
                                        Clerk of Court




                                           2